Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 12/29/2021. Claims 1-5 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “the game for kids of claim 1” (line 2) lacks antecedent basis.
The recitation of “one of the 12 game boards” (line 5) lacks antecedent basis.
The recitation of “the product number” (lines 5-6) lacks antecedent basis.
The scope of “repeating steps b) and c) multiple times” (line 7) is unclear since there is no limit to the "repeating…multiple times ".
The recitation of “the product numbers”  (line 8) lacks antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	At Step 2A – Prong 1, the instant claimed invention recites a method of learning multiplication tables by essentially playing a game. In accordance with the Guidance, this represents “managing personal behavior or relationships or interactions between people includes social activities such as “a set of rules for playing a dice game”. The steps of “rolling a die”, “select a number” “removing a disc, “exposing the product number”,  and “repeating steps,” are activities of the human players, and proceed in an organized fashion in accordance with game rules and associated instructions. Thus, the human activity that takes place in playing the game is not random, but instead, is “organized” by the various rules and instructions for playing the game. As noted above, certain methods of organizing human activity are among the abstract ideas identified by the Guidance as a judicial exception.
	At Step 2A – Prong 2, the above noted judicial exception under Prong 1, is not integrated into a practical application because the claim steps are mere instructions to use the game board kit for the process of playing the game.
	At Step 2B, we consider the additional elements of the claim both individually and as an ordered combination to determine whether the additional elements transform the nature of the claim into a patent-eligible application. Alice, 573 U.S. at 217. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements such as a die, a disc are well known components in the board game arts. Hence, the claim does not include an inventive concept and thus it is patent ineligible.
Allowable Subject Matter
Claims 1-4 are allowed.
	The following is an examiner's statement of reasons for allowance: Cited references, Gariety et al. and Latell are pertinent to the claimed invention. In particular, they respectively relate to a game for learning multiplication…comprising a set of game boards and a method for playing a mathematics game wherein numeric cards are played from a player's hand. However, the prior art of record does not disclose, teach or reasonably suggest, in combination with all other features in the claim, the game board kit with individual game boards and disks with indicia having functional or structural relationship to the substrate as claimed.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO
Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715